               Case 1:15-cr-00445-PAE Document 1112
                                               1113 Filed 07/01/20 Page 1 of 1



                                      PARKER AND CARMODY, LLP
                                             ATTORNEYS AT LAW
                                              850 THIRD AVENUE
                                                  14TH FLOOR
                                             NEW YORK, N.Y. 10022

      DANIEL S. PARKER                                                           TELEPHONE: (212) 239-9777
      MICHAEL CARMODY                                                            FACSIMILE: (212) 239-9175
      CHRISTINA S. COOPER                                                        DanielParker@aol.com


                                                           July 1, 2020

      By ECF
      Hon. Paul A. Engelmayer
      United States District Judge
      Southern District of New York
      40 Foley Square
      New York, NY 10007

                                    United States v. Jahnomi Benjamin
                                            15 Cr 445 (PAE)

      Dear Judge Engelmayer:

              I previously represented Jahnomi Benjamin, the defendant in the above-captioned matter.

              I write requesting that the Court re-appoint me nunc pro tunc to June 15, 2020 for
      purposes of consulting with Mr. Benjamin and his family, evaluating whether a compassionate
      release motion should be filed, engaging in legal research and filing a motion if necessary.

             If the foregoing meets with the Court’s approval, then I respectfully request that you “So
      Order” this letter. Thank you for your consideration in this matter.


                                                                    Respectfully submitted,


                                                                       /s/

GRANTED. The Clerk of Court is requested
to terminate the motion at Dkt. No. 1112.                           Daniel S. Parker
                                     7/1/2020                       Parker and Carmody, LLP
SO ORDERED.                                                         850 Third Avenue
                  
             __________________________________
                                                                    14th Floor
                                                                    New York, NY 10022
                   PAUL A. ENGELMAYER                               Tel. 212-239-9777
                   United States District Judge
                                                                     Cc: All parties by ECF
